Citation Nr: 1101187	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  09-27 038	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 (West 2002) 
for a low back disability with right leg radiculopathy due to a 
bone marrow biopsy conducted at the Cincinnati VA Medical Center 
in August 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1982.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cincinnati, Ohio.  
Jurisdiction over the appeal currently resides with the RO in 
Louisville, Kentucky.  In January 2010, the Veteran testified at 
a video hearing before the undersigned.


FINDING OF FACT

The preponderance of the competent and credible medical evidence 
of record does not show that the Veteran's low back disability 
with right leg radiculopathy was caused by carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault on the part of VA when it conducted the August 
2005 bone marrow biopsy or that his low back disability with 
right leg radiculopathy was due to an event not reasonably 
foreseeable when conducting the August 2005 bone marrow biopsy.


CONCLUSION OF LAW

The criteria for compensation benefits under 38 U.S.C.A. § 1151 
for a low back disability with right leg radiculopathy claimed to 
be due to a bone marrow biopsy conducted at the Cincinnati VA 
Medical Center in August 2005 have not been met.  38 U.S.C.A. 
§§ 1151, 1732, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.361, 3.800 (2010).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102, VA has a duty to provide an appropriate 
claim form, instructions for completing it, and notice of 
information necessary to complete the claim if it is incomplete.  
Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the 
claimant of the information and evidence needed to substantiate 
and complete a claim, i.e., existence of a current disability; 
the degree of disability, and the effective date of any 
disability benefits.  The appellant must also be notified of what 
specific evidence he is to provide and what evidence VA will 
attempt to obtain.  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record and, in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United 
States Court of Appeals for Veterans Claims (Court) observed that 
a claim of entitlement to service connection consists of five 
elements, of which notice must be provided prior to the initial 
adjudication: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date.  
See 38 U.S.C. § 5103(a).  Although elements (1) through (3) are 
not implicated in a section 1151 claim, notice must arguably be 
given for elements (4) and (5). 

Initially, the Board notes that in the current appeal there is no 
issue as to providing an appropriate application form.  

Next, the Board finds that written notice provided in July 2007, 
prior to the October 2007 rating decision, fulfills the 
provisions of 38 U.S.C.A. § 5103(a) including notice of the laws 
and regulations governing the assignment of disability ratings 
and effective dates as also required by the Court in Dingess, 
supra.  Moreover, even if the above letter did not provided 
adequate 38 U.S.C.A. § 5103(a) notice, the Board finds that this 
notice problem does not constitute prejudicial error in this case 
because the record reflects that a reasonable person could be 
expected to understand what was needed to substantiate the claim 
after reading the above letter as well as the rating decision and 
the statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009).  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the RO 
obtained and associated with the record all of the Veteran's 
records from the Cincinnati VA Medical Center pertaining to the 
August 2005 bone biopsy and his subsequent treatment.  Moreover, 
the Board finds that the medical opinion the RO obtained in June 
2009 is adequate to adjudicate the claim because the examiner 
reviewed the record on appeal, examined the claimant, and 
thereafter provided an opinion based on citation to relevant 
evidence found in the claim's files.  Id; Also see 38 U.S.C.A. 
§ 5103A(d); Barr v. Nicholson, 21 Vet App 303 (2007).  

In summary, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 
38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the claim.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claim

The Veteran's contends that his current low back and right leg 
problems are attributable to the August 2005 bone marrow biopsy 
performed at the Cincinnati VA Medical Center he did not have any 
low back or right legs problems.
 
In this regard, because the Veteran's claim for benefits under 
38 U.S.C.A. § 1151  was received by VA in May 2007, controlling 
laws and regulations provide that in order to warrant 
compensation he must demonstrate that the VA hospital care, 
medical or surgical treatment, or examination in question 
resulted in an additional disability and that the proximate cause 
of the additional disability was carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing such care, treatment, or examination, 
or that the proximate cause of the additional disability was an 
event that was not reasonably foreseeable.  See also VAOPGCPREC 
40-97, 63 Fed. Reg. 31,263 (1998).

In determining whether a veteran has an additional disability, VA 
compares the veteran's condition immediately before the beginning 
of the hospital care or medical or surgical treatment upon which 
the claim is based to the veteran's condition after such care or 
treatment.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital 
care or medical or surgical treatment resulted in the veteran's 
additional disability.  Merely showing that a veteran received 
care or treatment and that the veteran has an additional 
disability does not establish cause. 38 C.F.R. § 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause the 
continuance or natural progress of a disease or injury for which 
the care or treatment was furnished unless VA's failure to timely 
diagnose and properly treat the disease or injury proximately 
caused the continuance or natural progress.  38 C.F.R. § 
3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional disability 
or death, it must be shown that the hospital care or medical or 
surgical treatment caused the veteran's additional disability or 
death; and (i) VA failed to exercise the degree of care that 
would be expected of a reasonable health care provider; or (ii) 
VA furnished the hospital care or medical or surgical treatment 
without the veteran's informed consent.  

In this regard, determinations of whether there was informed 
consent involve consideration of whether the health care 
providers substantially complied with the requirements of 38 
C.F.R. § 17.32.  Minor deviations from the requirements of 38 
C.F.R. § 17.32 that are immaterial under the circumstances of a 
case will not defeat a finding of informed consent.  38 C.F.R. § 
3.361(d)(1).

Whether the proximate cause of a veteran's additional disability 
or death was an event not reasonably foreseeable is determined 
based on what a reasonable health care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of the 
treatment provided. In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of that 
event was the type of risk that a reasonable health care provider 
would have disclosed in connection with the informed consent 
procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. 
West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that 
in adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board 
is free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

Given the above three part test, the Board will first consider 
the negligence and the 'not reasonably foreseeable' questions.  
In this regard, the Board notes after a review of the record on 
appeal and an examination of the claimant, the June 2009 VA 
examiner provided VA with the following expert medical opinion: 

My diagnostic impression of [the Veteran] 
is that he has lumbosacral degenerative 
disc disease but no evidence of 
radiculopathy by EMG criteria . . .  The 
Veteran is noted to have given proper 
consent for his . . . bone marrow 
biopsy in August 2005, and it was 
performed without complications at that 
time.  C-file has been reviewed as has the 
Veteran's complete VAMC medical chart . . . 
[and] the Veteran has been examined for all 
. . . residuals . . . It is my medical 
opinion that the Veteran's . . . 
lumbosacral strain degenerative disc 
disease and radiculopathy (which actually 
does not exist by . . . [EMG]) is not 
caused by or a result of his bone marrow 
biopsy performed in August 2005 since there 
is no nexus with which to link the two 
conditions.  There was no carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar finding of 
fault on the part of VA [when conducting 
the August 2005 bone marrow biopsy].  There 
was no fault on the part of the VA or [was 
there] development of a lumbar spine or 
right leg condition as an event not 
reasonably foreseeable.  (Emphasis 
added).

The above opinion by the June 2009 VA examiner that the biopsy 
was not negligently performed and that the Veteran's back and 
right leg problems were not attributable to an event not 
reasonably foreseeable is not contradicted by any other medical 
opinion of record.  See Colvin v. Derwinski 1 Vet. App. 171, 175 
(1991) (VA may only consider independent medical evidence to 
support its findings and is not permitted to base decisions on 
its own unsubstantiated medical conclusions).

As to the additional disability question, a review of the record 
on appeal shows that following the surgery the Veteran complained 
of low back problems with radiating pain into his right leg and 
he was diagnosed with lumbosacral spine degenerative disc disease 
in 2008, lumbosacral spondylosis in 2009, and right leg 
radiculopathy by electromyography (EMG) in 2007.  However, given 
the June 2009 VA examiner's opinion which reflected that the 
Veteran's condition was normal as well as the electromyography 
(EMG), nerve conduction studies, and November 2009 magnetic 
resonance imaging evaluation (MRI), the Board is by no means 
certain that the Veteran sustained additional disability as a 
result of the biopsy.  Nonetheless, the Board finds that it need 
not address this question because even if the presence of 
additional disability was to be conceded, without a finding of 
negligence or an event that was not reasonably foreseeable, the 
Veteran cannot prevail on his 38 U.S.C.A. § 1151 claim.  

Moreover, the Board does not find the Veteran's or his 
representative's personal hearing testimony and/or writings to be 
competent evidence of additional disability, negligence, or an 
event that was not reasonably foreseeable because answering these 
questions requires special medical training and therefore they 
are determinations "medical in nature" and not capable of being 
made by lay persons.  Davidson, supra; Buchanan, supra; Jandreau, 
supra; Charles, supra.  Furthermore, the Board places greater 
probative value on the VA examiner's opinion regarding additional 
disability, negligence, and what events are not reasonably 
foreseeable because they are based on a review of the record on 
appeal and an examination of the claimant.  Id; Also see Black v. 
Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative 
value of medical statements, the Board looks at factors such as 
the individual knowledge and skill in analyzing the medical 
data).

In light of the above, the Board must conclude that the 
preponderance of the competent and credible evidence of record is 
against the claim.  In reaching the above conclusion, the Board 
also considered the doctrine of reasonable doubt.  
38 U.S.C.A. § 5107(b).  However, as the preponderance of the 
evidence is against the claim, the doctrine is not for 
application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
CONTINUED ON NEXT PAGE





ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 
1151 for a low back disability with right leg radiculopathy due 
to a bone marrow biopsy conducted at the Cincinnati VA Medical 
Center in August 2005, is denied.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


